DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, 9, and 12-16 drawn to a shelving system, classified in A47B47/0091.CPC.
II. Claims 17-20, drawn to a shelving system, classified inA47F5/00.CPC.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and are mutually exclusive (Claim 1 requires “the second area comprising the at least one block element, the at least one block element extending in a distance corresponding to one or multiple of a standard module size in a plane parallel to the planar surface of the at least one back panel in two mutually perpendicular directions defined by the grid points of the regular two dimensional grid” (which is not required by claim 17). Claim 17 requires “a second area having a block base, the block base extending in a plane parallel to the planar back panel, the block base having a length and a width corresponding to one or multiple of a standard size of a modular part” (which is not required by claim 1).  Furthermore, there is nothing of record to show the inventions as claimed to be obvious variants.

Newly submitted claims 17-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 17 and 18 introduce a new apparatus claim that requires “a second area having a block base, the block base extending in a plane parallel to the planar back panel, the block base having a length and a width corresponding to one or multiple of a standard size of a modular part” that was not a part of the applicant's original claims. 
Since applicant has received an action on the merits for the originally presented invention (Claims 1-6, 9, and 12-16) this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the block element base" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 12-13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shackelford 6,443,796.
 
Regarding claim 1, Shackelford discloses a shelving system comprising:
at least one back panel (Fig 1, #15); at least one block base (Fig 1, A2) (which is the same as (Fig 3, B3) (col 6, line 53)) coupled to the back panel; and
at least one block element (Fig 1, #13), the at least one back panel comprising a substantially planar surface (annotated Fig 1 below), the at least one block element (Fig 1, #13) mounted to the at least one block base (Fig 1, A2);

wherein the at least one back panel (Fig 1, #15) comprises at least two areas, a first area (annotated Fig 1 below) of the at least one back panel (Fig 1, #15) comprising protrusions, the protrusions (#2) being mutually identical and positioned on the planar surface (annotated Fig 1 below) in grid points of a regular two dimensional grid (i.e. 4 protrusions), and a second area (annotated Fig 1 below) (area of the at least one back panel (Fig 1, #15) that is covered by the at least one block element (Fig 1, #13)) of the at least one back panel (Fig 1, #15) - separate from the first area  (annotated Fig 1 below), the second area  (annotated Fig 1 below) being devoid of any of the protrusions (the 4 protrusions) of the first area (annotated Fig 1 below) — and comprising the at least one block element (Fig 1, #13), the at least one block element (Fig 1, #13) extending in a distance corresponding to one or multiple of a standard module size in a plane parallel to the planar surface (annotated Fig 1 below) of the at least one back panel in two mutually perpendicular directions defined by the grid points of the regular two dimensional grid (as shown in Fig 1).


    PNG
    media_image1.png
    888
    1345
    media_image1.png
    Greyscale

Regarding claim 2, Shackelford discloses the shelving system wherein the at least one block element (Fig 1, #13) extends in a direction perpendicular to the planar surface (annotated Fig 1 above) of the at least one back panel (Fig 1, #15) in a distance corresponding to a multiple of one or multiple of a standard module size, the standard module sizes being defined by a distance between grid points of a three dimensional grid (as shown in Fig 1).

Regarding claim 3, Shackelford discloses the shelving system wherein outer surfaces of the at least one block element (Fig 1, #13) extend in one or more standard module sizes in three mutually perpendicular directions (as shown in Fig 1).

Regarding claim 4, Shackelford discloses the shelving system wherein the size of the at least one block element (Fig 1, #13) in the plane parallel to the planar surface (annotated Fig 1 above) of the at least one back panel (Fig 1, #15) in the two mutually perpendicular directions defined by grid points of the regular two dimensional grid correspond to the size of the second area (area of the at least one back panel #15 covered by the at least one block element (Fig 1, #13)).

Regarding claim 5, Shackelford discloses the shelving system wherein the protrusions (#2) comprise a cylindrical shape (as shown in Fig 1).

Regarding claim 6, Shackelford discloses the shelving system wherein the outer surface of the at least one block element (Fig 1, #13) comprises a cladding (Fig 1, #11), which is formed in plastic (col 5, lines 24-27)(col 6, lines 14-22 & lines 41-44).


Regarding claim 9, Shackelford discloses the shelving system wherein the protrusions (#2) are positioned in the grid points of the regular two-dimensional grid, the protrusions (#2) comprising a cylindrical shape, and extending in a direction perpendicular to the planar surface (annotated Fig 1 above) of the at least one back panel (Fig 1, #15).


Regarding claim 12, as best understood, Shackelford discloses the shelving system wherein the at least one block element (Fig 1, #13) comprises a support structure (col 10, lines 36-40) (similar to the cavities shown in Figs 4B & 8B), the support structure (col 10, lines 36-40) (similar to the cavities shown in Figs 4B & 8B) defining an inner cavity (col 10, lines 36-40) (similar to the cavities shown in Figs 4B & 8B), which is shaped complementary to an outer surface of the at least one block base (Fig 1, A2).  

Regarding 13, Shackelford discloses the shelving system wherein the at least one back panel (Fig 1, #15) comprises a base structure (annotated Fig 1 below), the base structure (annotated Fig 1 below) being covered by an inner cladding (annotated Fig 1 below).


    PNG
    media_image2.png
    612
    1069
    media_image2.png
    Greyscale




Regarding claim 15, Shackelford discloses the shelving system wherein the at least one block base (Fig 1, A2) (which is the same as (Fig 3, B3) (col 6, line 53)) includes a protruding flange (annotated Fig 3 below) extending perpendicular from the at least one back panel (Fig 1, #15).

Regarding claim 16, Shackelford discloses the shelving system wherein the at least one block element (Fig 1, #13) is shaped complementary to an outer surface of the at least one block base (Fig 1, A2), and wherein the at least one block element (Fig 1, #13) is configured to enclose the at least one block base (Fig 1, A2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shackelford 6,443,796.

Regarding claim 14, A shelving system according to claim 1, wherein the grid points of the regular two dimensional grid are further positioned on grid points of a. regular cubical three-dimensional grid, the eubieal-stendard-moduleregular cubical three-dimensional grid comprisescomprising [{the ]]sizes of 150 mm, 150mm and 180 mm respectively.

Regarding claim 14, Shackelford discloses the shelving system wherein the grid points of the regular two dimensional grid are further positioned on grid points of a regular cubical three-dimensional grid (as shown in Fig 1).
Shackelford has been discussed above but does not explicitly teach the regular cubical three-dimensional grid comprising sizes of 150 mm, 150mm and 180 mm respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the regular cubical three-dimensional grid of Shackelford to comprise sizes of 150 mm, 150mm and 180 mm respectively because the substitution of one known regular cubical three-dimensional grid size/dimension for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, standard cubical three-dimensional grid module are typically 150 mm, 150mm and 180 mm, therefore it would have been obvious to have the ranges disclosed.

Response to Arguments
Applicant's arguments filed on 06/23/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159.  The examiner can normally be reached on Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN K BARNETT/Examiner, Art Unit 3631